PER CURIAM.
The action is for personal injuries, and as the ■court charged the jury, without any exception on the part of either party, the case hinged upon a mere question of fact, viz.: Was or was not the car at a standstill when plaintiff attempted to board it? The jury found for defendant. The court set aside the' verdict, and defendant .appeals.
The jury had a right to believe those witnesses for the defendant who showed that the car was moving rapidly when plaintiff tried to get onto it, and that plaintiff was guilty of contributory negligence. 'The mere fact that there was some difference of opinion among defendant’s witnesses as to the exact rate of speed does not render defendant’s evidence unworthy of belief.
The order should be reversed, and the verdict reinstated, with cost's.